United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF THE AIR FORCE, KELLY
AIR FORCE BASE, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 06-2084
Issued: January 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 7, 2006 appellant filed a timely appeal from an August 17, 2006 Office of
Workers’ Compensation Programs’ nonmerit decision. Because the August 17, 2006 decision is
the only decision issued by the Office since the Board issued a merit decision dated June 21,
2006, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 56-year-old electrical equipment
repairman, filed a claim for benefits on April 1, 2005, alleging that he sustained a bilateral
hearing loss causally related to factors of his federal employment. He was exposed to noise
while working as a heavy mobile equipment operator from 1989 to the present. Dr. Bibhas
Bandy, a Board-certified otolaryngologist, found in a July 27, 2005 audiologic report that

appellant had a zero percent binaural hearing loss. In a decision dated January 18, 2006, the
Office found that appellant had not sustained a ratable hearing loss causally related to factors of
his federal employment. In a June 21, 2006 decision,1 the Board affirmed the January 18, 2006
decision. The complete facts of this case are set forth in the Board’s June 21, 2006 decision and
are herein incorporated by reference.
By letter dated July 21, 2006, appellant requested reconsideration. Appellant stated that
his hearing loss was clearly documented by all of the hearing examinations he underwent from
January 1989 through November 2005. He asserted that Dr. Bandy’s July 2005 report indicated
that he had a high-pitch hearing loss in both ears. Appellant also stated that he returned to see
Dr. Bandy in August 2005, at which time Dr. Bandy informed him that he had a bilateral hearing
loss. He contended that he requested a copy of a report that Dr. Bandy issued concerning the
August 2005 visit; however, Dr. Bandy’s office told him that he needed to acquire a copy from
the Office.
By decision dated August 17, 2006, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim: by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.2 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.3
ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law. He did not advance a relevant legal argument not previously
considered by the Office. Appellant did not submit any new medical evidence in connection
with his July 21, 2006 reconsideration request which addresses the relevant issue of whether he
sustained a ratable hearing loss causally related to factors of his federal employment. Although
appellant contended that he returned to Dr. Bandy and was told that he sustained a bilateral
hearing loss, he did not submit any documents from Dr. Bandy corroborating this assertion.
Thus, the request did not provide any new and relevant evidence for the Office to review. In
addition, appellant’s reconsideration request contains arguments that are cumulative and
repetitive of contentions that were presented and rejected by the Office in its previous decisions.
The Board finds that the Office properly refused to reopen appellant’s claim for reconsideration.
1

Docket No. 06-715 (issued June 21, 2006).

2

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

3

Howard A. Williams, 45 ECAB 853 (1994).

2

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 17, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: January 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

